Cite as 2022 Ark. 154
            SUPREME COURT OF ARKANSAS
                           No.   CV-22-482

                                     Opinion Delivered:   September 12, 2022
EDDIE ARMSTRONG AND LANCE
HUEY, INDIVIDUALLY AND ON
BEHALF OF RESPONSIBLE GROWTH
ARKANSAS, A BALLOT QUESTION
COMMITTEE                        AN ORIGINAL ACTION
                     PETITIONERS

V.

JOHN THURSTON, IN HIS OFFICIAL
CAPACITIES AS SECRETARY OF STATE
AND CHAIR OF THE STATE BOARD OF
ELECTION COMMISSIONERS; STATE
BOARD OF ELECTION
COMMISSIONERS
                    RESPONDENTS

SAVE ARKANSAS FROM EPIDEMIC, A
BALLOT QUESTION COMMITTEE; AND
DAVID BURNETT, INDIVIDUALLY AND
AS CHAIRMAN OF SAVE ARKANSAS
FROM EPIDEMIC BALLOT QUESTION
COMMITTEE                       WRIT OF MANDAMUS ISSUED.
                    INTERVENORS

SAFE AND SECURE COMMUNITIES, A
BALLOT QUESTION COMMITTEE; AND
MICHAEL MCCAULEY, INDIVIDUALLY
AND AS CHAIRMAN OF SAFE AND
SECURE COMMUNITIES
                   INTERVENORS


                            PER CURIAM
       Pursuant to our authority under amendment 80, section 2(E) of the Arkansas

Constitution to issue and determine any and all writs necessary in aid of our jurisdiction, we

issue a writ of mandamus to the Secretary of State to decide the sufficiency of the proposed

initiative petition at issue in this action pursuant to article 5, section 1 of the Arkansas

Constitution. The Secretary of State is ordered to file proof of his decision by 4:00 p.m. on

Wednesday, September 14, 2022.